Opinion issued October 21, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00747-CR
                            ———————————
                      IN RE KELVIN THOMAS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On September 9, 2014, Relator Kelvin Thomas filed a pro se petition for

writ of mandamus requesting that we compel the district court clerk to transmit

relator’s “Motion to Obtain Documents and Trial Records In Forma Pauperis” to

the convicting trial court.1 On September 23, 2014, we dismissed the petition for

lack of jurisdiction because the requested writ was neither against a judge nor was
1
      The underlying case is State of Texas v. Kelvin Thomas, cause number 1363757, in
      the 228th District Court of Harris County, Texas, the Honorable Marc Carter
      presiding.
it necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. §

22.221(a), (b) (West 2004). On September 30, 2014, in an attempt to address our

opinion dismissing relator’s petition, relator filed an amended petition that (1)

added the trial court as a respondent and (2) added a sentence requesting that we

also compel the trial court to “issue an order compelling discovery in said cause of

action.”

      In light of relator’s amended petition for writ of mandamus, we withdraw

our prior opinion issued on September 23, 2014 and deny the amended petition.

                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2